By the Court.
The lessee of real estate is liable by the terms of his contract for the rents accruing during the entire term of the lease. In the absence of a contract assuming further liability the assignee of a lease is liable only for the rent accruing while he enjoys the estate. In such case the lessee stands in relation of surety to the assignee of the lease, and may maintain an action against the assignee of the lease under the provisions of Section 12206, General Code. Sutliff v. Atwood, 15 Ohio St., 186; McHenry v. Carson, 41 Ohio St., 212.
Where a lease of premises for oil and gas provides that a sum certain shall be paid each year as royalty on the gas produced from each well and marketed off the premises, and the lessee operates the lease, markets the gas from wells thereon for a portion of the year and thereafter assigns the lease, the assignee, in the absence of a special contract, is not liable for the royalties accruing on *36wells, the product of which was marketed off the premises prior to the assignment of the lease, regardless of when these royalties become due and payable, but the assignee of the lease is liable for the royalties accruing during the time he markets the product and enjoys the estate.

Judgment affirmed.

Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.